UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1435



RANDALL STEVEN ROGERS,

                                               Plaintiff - Appellee,

          versus


BELL ATLANTIC-VIRGINIA, INCORPORATED,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-1445-A)


Submitted:   September 26, 2000           Decided:   October 11, 2000


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen Rapaport Esser, David James Shaffer, Mary Margaret Utterback,
THELEN, REID & PRIEST, L.L.P., Washington, D.C., for Appellant.
Randall Steven Rogers, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bell Atlantic—Virginia, Inc., appeals the district court’s

order denying its motion to dismiss Randall Steven Rogers’ com-

plaint alleging a violation of the Americans with Disabilities Act.

See 28 U.S.C. § 1292(b) (1994).       We have reviewed the record and

the district court’s reasoning stated in open court and find no re-

versible error.   Accordingly, we affirm on the reasoning of the

district court.   See Rogers v. Bell Atlantic—Virginia, Inc., No.

CA-99-1445-A (E.D. Va. Mar. 14, 2000); see also Puryear v. County

of Roanoke, 214 F.3d 514 (4th Cir. 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             AFFIRMED




                                  2